Case
 Case1:18-cv-03857-ENV-PK
      1:18-cv-03857-ENV-PK Document
                            Document22-1
                                     40 Filed
                                         Filed12/10/18
                                               09/04/18 Page
                                                         Page11ofof22PageID
                                                                      PageID#:#:485
                                                                                 141




                                                                   X                   12/4/2018

                                                                    X*                  12/7/2018

                            *Rana Technology Inc. and Mohammad Rana did not provide 26(a)(1) disclosures.

                                                                              X

                                                                              X

                                                                              X

                                                                   X                    So Ordered
                                                                                        9/21/2018

                                                                    X                   12/4/2018




                                                                   X                     12/7/2018
                                                                                         12/14/2018


                                                                              X

                                                                               X



                                                                   X                    1/18/2019

                                                                   X                    10/15/2018

                                                                   X                     4/5/2019


                                                                   X                     4/12/2019
Case
 Case1:18-cv-03857-ENV-PK
      1:18-cv-03857-ENV-PK Document
                            Document22-1
                                     40 Filed
                                         Filed12/10/18
                                               09/04/18 Page
                                                         Page22ofof22PageID
                                                                      PageID#:#:486
                                                                                 142


                                                 Technical Analysis & Monitoring of Shava TV
                                                 Goyal, ABC, Sangpo: Technical Expert on the Nature
                                                 and Scope of Non-Infringing Uses of the Shava Boxes



                                                              X                       5/3/2019

                                                              X                     5/31/2019

                                                              X                     6/14/2019

                                                              X                      6/14/2019

                                                              X                      6/21/2019


                                                              X                      6/28/2019


                                                                         X

                                                              X                      8/20/2019




                                                                                      X

                                                                                       X



                                                                         X
                                                                         X
                                                                         X
                                                                          X
                                                                         X
                                                                         X
